Name: Commission Regulation (EC) NoÃ 1503/2005 of 16 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 17.9.2005 EN Official Journal of the European Union L 241/1 COMMISSION REGULATION (EC) No 1503/2005 of 16 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 16 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 34,7 096 17,8 204 49,2 999 33,9 0707 00 05 052 72,1 096 25,9 999 49,0 0709 90 70 052 74,0 999 74,0 0805 50 10 388 69,1 524 61,8 528 64,6 999 65,2 0806 10 10 052 78,1 212 105,3 220 193,2 624 133,0 999 127,4 0808 10 80 388 77,5 400 83,1 508 33,3 512 88,6 528 22,7 720 49,5 800 136,7 804 73,8 999 70,7 0808 20 50 052 93,4 388 81,2 528 37,0 720 84,9 800 143,7 999 88,0 0809 30 10, 0809 30 90 052 93,6 624 108,8 999 101,2 0809 40 05 052 89,5 066 72,1 098 42,5 624 125,9 999 82,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.